Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VOLLMAR (German Patent Publication DE 102005039612 A1, a machine translation was provided with the foreign reference in the IDS, which is used in the rejection below).
Regarding claim 1, VOLLMAR discloses:  an assembly for a progressive cavity pump (see Figures 1-4, and abstract and ¶0001-¶0002), the assembly comprising: 
a universal joint (9, 15) having a torque input at a first axial end (the first axial end is near the drive shaft (11)) and a socket at a second axial end (see Figure 3, which shows a socket that accepts the screw rotor (10) in it); 
a screw rotor (10) having a drive shaft (see Figure 3, which shows the drive shaft of the screw rotor is shown with a hole (22) with pin (20) in it) disposed in the socket (see Figures 3 and 4) and a pump shaft extending from the drive shaft (see Figures 3 and 4, which shows that a pump shaft extending from the drive shaft and is integral with the screw portion of the screw rotor); 
a locking nut (sleeve 16 is considered a locking nut since the sleeve is locked into place via the step at (24) and the design of the o’rings or collar (26) (see Figures 3 and 4, ¶0071-¶0076)) connected to the universal joint and securing the screw rotor to the universal joint (see Figures 3 and 4, ¶0071-¶0076); 
wherein the drive shaft has a first contour and the socket has a second contour (see Figure 3, which shows that the drive shaft has a first contour with hole (22)) and the socket has a second contour with hole (21)), the first contour mating with the second contour such that the universal joint can transmit torque to the rotor via a connection between the drive shaft and the socket (see Figure 3, where the drive shaft hole (21) connects with the socket hole (22) that allows for a pin to also add in the transmission of torque to the rotor via the connection between the drive shaft and the socket). 
claim 4, VOLLMAR discloses:  a first seal (17) disposed between the universal joint and the locking nut (see Figure 3). 
Regarding claim 5, VOLLMAR discloses:  a second seal (18) disposed between the universal joint and the locking nut (see Figure 3). 
Regarding claim 6, VOLLMAR discloses:  each of the first seal and the second seal comprise o-rings (see Figure 3, ¶0071). 
Regarding claim 9, VOLLMAR discloses:  progressive cavity pump comprising: the assembly of any one of claims 1-8; a stator cylinder (13), wherein the pump shaft is disposed in the stator cylinder (see Figures 2-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over VOLLMAR in view of HATHERALL (U.S. Patent Publication US 2018/0128058 A1).    Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over VOLLMAR in view of HATHERALL.
In the event that the applicant positively recites that the locking nut has threads that connect to the universal joint to secure the screw rotor to the universal joint, as well as, the first and second contours have positively engaging shapes that transfer the torque, it would be obvious based on HATHERALL.
Regarding claims 1, 4-6, and 9, HATHERALL teaches: a universal joint (20) having a socket (24) and external threads (26), where a locking nut (34) positively connects the universal joint to the screw rotor (12, 14).   In addition HATHERALL further discloses that the drive shaft (12, 14) has a first contour (set of splines) and the socket has a second contour (i.e. grooves) (see Figures 1-3 and 6-8), where the first contour mates with the second contour such that the universal joint can transmit torque to the rotor via a connection between the drive shaft and the socket (see Figures 1-9, ¶0043-¶0044).  Swapping known connection methods (i.e. a pined joint as disclosed by VOLLMAR) for a positive connection (i.e. splines connected to grooves as taught by HATHERALL), requires only routine skill in the art and produces predictable results (i.e. the ability to reduce the number of components due to not requiring a pin).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the locking nut has threads that connect to the universal joint to secure the screw rotor to the universal joint in the assembly for a progressive cavity pump of VOLLMAR, in order to prevent the universal joint from detaching from the screw rotor (see ¶0044 of HATHERALL).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first and second contours have positively engaging shapes that transfer the torque in the assembly for a progressive cavity pump of VOLLMAR, in order to provide a positive connection so that the universal joint can transmit the rotation it receives from the drive to the screw rotor (see ¶0043 of HATHERALL). 
Regarding claim 7, the modified assembly of VOLLMAR/ HATHERALL discloses the claimed invention, where HATHERALL further teaches:  the locking nut is connected to the universal joint by interfaced threading (see Figures 1-3, ¶0044). 
Regarding claim 8, the modified assembly of VOLLMAR/ HATHERALL discloses the claimed invention, as discussed above, where VOLLMAR further discloses the universal joint includes a seal groove (see Figure 3, where there are 2 seal grooves in the universal joint that accept seals (17 and 18) that is located at both ends of the locking nut (16)).  The combination of VOLLMAR/ HATHERALL fails to disclose that the seal groove is adjacent the threaded portion of the universal joint, however, this would be obvious.
It would be obvious to one having ordinary skill in the art to have in the combination of VOLLMAR/ HATHERALL, where the locking nut of VOLLMAR (16) is replaced with the locking nut of HATHERALL (34), that the seal groove would obviously be adjacent the threaded portion of the universal joint, due to the simple swapping of one locking nut (i.e. the locking nut of VOLLMAR) for another locking nut (i.e. the locking nut of HATHERALL) would result in the seals and seal grooves remaining in the same location in the universal joint relative to the locking nut, and therefore, the seal groove would be adjacent the threaded portion of the universal joint. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the modified assembly of VOLLMAR / HATHERALL as applied to claim 1 above, and further in view of GRUBER (U.S. Patent 5,195,880).
Regarding claims 2 and 3, the modified assembly of VOLLMAR / HATHERALL discloses the claimed invention as discussed above, however, fails to disclose the drive shaft has a square contour (claim 2) and the socket has a square contour (claim 3).
Regarding claim 2, GRUBER teaches:  the drive shaft (11) has a square contour (see Figures 3-5). 
Regarding claim 3, GRUBER teaches:  the socket (15) has a square contour (see Figures 4 and 5). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the drive shaft has a square contour (claim 2) and the socket has a square contour (claim 3) in the modified assembly of VOLLMAR / HATHERALL, since utilizing well-known interfacing contours (such as a square contour with a square socket as taught by GRUBER) requires only routine skill in the art and produces predictable results (i.e. a positive connection between the universal joint and the drive shaft of the screw rotor in order to transmit the torque from the universal joint to the screw rotor).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746